Exhibit 10.1

 



June 2, 2017

 

[Name]

 

Re: Tax Reimbursement Agreement

 

To [•]:

 

On April 25, 2017, AdvancePierre Foods Holdings, Inc. (the “Company”) entered
into an Agreement and Plan of Merger (the “Merger Agreement” and the
transactions contemplated by the Merger Agreement, collectively, the
“Transaction”) with Tyson Foods, Inc., a Delaware corporation (“Parent”), and
DVB Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”). Pursuant to the Merger Agreement, Merger Sub commenced a
cash tender offer to acquire all of the outstanding shares of common stock of
the Company at a price per share of $40.25 net to each seller in cash, without
interest, subject to any applicable withholding taxes. The Company has
determined it is appropriate to enter into this letter agreement (this
“Agreement”) with you in the event that you become subject to any Excise Tax (as
defined below) in connection with or following the Transaction.

 

1.       Certain Definitions. Capitalized terms not defined this Agreement shall
have the meaning ascribed thereto in the Merger Agreement. The following terms
shall have the following meanings for purposes of this Agreement:

 

a.       “Accounting Firm” shall mean PricewaterhouseCoopers LLP or such other
nationally recognized certified public accounting firm chosen by the Company.

 

b.       “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

c.       “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

d.       “Parachute Value” shall mean, with respect to a Payment, the present
value as of the date of the Closing for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

 

 

e.       “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
your benefit, whether paid or payable pursuant to this Agreement or otherwise.

 

2.       Gross-up Payment.

 

a.       If it is determined that any Payment would be subject to any Excise
Tax, then you shall be entitled to receive an additional payment (the “Gross-up
Payment”) in an amount such that, after payment by you of all taxes (and any
interest or penalties imposed with respect to such taxes), including without
limitation any income, employment and other taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-up
Payment, you retain an amount of the Gross-up Payment equal to the Excise Tax
imposed upon the Payment. The Company’s obligation to make Gross-up Payments
shall not be conditioned upon your continued employment with the Company, Parent
or any of their respective Affiliates.

 

b.       Notwithstanding anything to the contrary in this Agreement, the amount
of the Gross-up Payment shall not exceed the product of (x) $12,500,000,
multiplied by (y) a fraction the numerator of which equals the aggregate amount
of all Gross-up Payments payable pursuant to this Agreement without regard to
this Section 2(0), and the denominator of which equals the aggregate amount of
all Gross-up Payments (not to exceed $12,500,000) payable to employees of the
Company pursuant to this Agreement and all other Tax Reimbursement Agreements
entered into on or about the date first above stated, determined without regard
to any similar limitation provisions in any such agreements (such product, the
“Cap”).

 

c.       For purposes of determining the amount of any Gross-up Payment, you
will be deemed to pay federal income tax at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in
your state and locality of residence on the date on which the Gross-up Payment
is calculated, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.

 

3.       Determinations; Tax Returns.

 

a.       Subject to the provisions of Section 4, all determinations required to
be made under this Section 3(a), including whether and when a Gross-up Payment
is required, the amount of such Gross-up Payment, and the assumptions to be
utilized in arriving at such determination shall be made by the Accounting Firm.
The Accounting Firm shall provide detailed supporting calculations both to the
Company and you within fifteen (15) business days of the receipt of notice from
you that there has been a Payment or such earlier time as is requested by the
Company. The Company shall solely bear all fees and expenses of the Accounting
Firm. Any determination by the Accounting Firm shall be binding upon you and the
Company. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm, it is
possible that some amount of Gross-up Payment will not have been made by the
Company that should have been made (an “Underpayment”), consistent with the
calculations required to be made pursuant to this Agreement. In the event the
Company exhausts its remedies pursuant to Section 4 and you thereafter are
required to make a

 

2 

 

payment of any Excise Tax, you shall so notify the Company, which will direct
the Accounting Firm to determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to you
or for your benefit (subject in all instances to the Cap). You and the Company
shall each provide the Accounting Firm access to and copies of any books,
records and documents in your or the Company’s possession, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm in connection with the preparation and issuance of the
determination contemplated by this Section 3(a).

 

b.       You agree that any federal, state and local income or other tax returns
filed by you will be prepared and filed on a basis consistent with the
determination of the Accounting Firm with respect to any Excise Tax payable by
you. You agree that you will make proper payment of the amount of any Excise
Tax, and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of your federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of your federal income tax return, or corresponding state or local
tax return, if relevant, the Accounting Firm determines that the amount of the
Gross-Up Payment should be reduced, you agree that within fifteen (15) business
days of receipt of written notice, to pay to the Company the amount of such
reduction; provided the Accounting Firm has provided to you written
documentation supporting such reduction prior to your filing of such tax
returns.

 

4.       Claims by the IRS. You shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-up Payment. Such notification shall be given as soon
as practicable, but no later than fifteen (15) business days after you are
informed in writing of such claim. You shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. You
shall not pay such claim prior to the expiration of the thirty (30) calendar day
period following the date on which you give such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies you in writing prior to the expiration of
such period that the Company desires to contest such claim, you shall:

 

a.       give the Company any information (including, without limitation, any
written records or documents) reasonably requested by the Company relating to
such claim;

 

b.       take such action in connection with contesting such claim as the
Company may reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

c.       cooperate with the Company in good faith in order effectively to
contest such claim; and

 

d.       permit the Company to participate in any proceedings relating to such
claim;

 

3 

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income, employment and other tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses (disregarding for this purpose the Cap). Without
limitation on the foregoing provisions of this Section 4, the Company shall
control all proceedings taken in connection with such contest, and, at its sole
discretion, may pursue or forgo any and all administrative appeals, proceedings,
hearings, and conferences with the applicable taxing authority in respect of
such claim and may, at its sole discretion, either pay the tax claimed to the
appropriate taxing authority on your behalf and direct you to sue for a refund
or to contest the claim in any permissible manner, and you agree to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction, and in one or more appellate courts, as the Company
shall determine; provided, further, that, if the Company pays such claim and
directs you to sue for a refund, the Company shall indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or income, employment or
other tax (including interest or penalties) imposed with respect to such payment
or with respect to any imputed income in connection with such payment
(disregarding for this purpose the Cap); and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which the Gross-up
Payment would be payable pursuant to this Agreement, and you shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

5.       Refunds. If, after your receipt of a Gross-up Payment or payment by the
Company of an amount on your behalf pursuant to Section 4, you become entitled
to receive any refund with respect to the Excise Tax to which such Gross-up
Payment relates or with respect to such claim, you shall (subject to the
Company’s complying with the requirements of Section 4, if applicable) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after payment by the
Company of an amount on your behalf pursuant to Section 4, a determination is
made that you shall not be entitled to any refund with respect to such claim and
the Company does not notify you in writing of its intent to contest such denial
of refund prior to the expiration of thirty (30) calendar days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-up Payment required to be paid.

 

6.       Payment of the Gross-up Payment. Any Gross-up Payment, as determined
pursuant to this Agreement, shall be paid by the Company to you no earlier than
ninety (90) calendar days nor later than five (5) calendar days prior to the due
date of your income tax return on which the Excise Tax is included.
Notwithstanding any other provision of this Agreement, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for your benefit, all or any portion of any
Gross-up Payment, and you hereby consent to such withholding.

 

4 

 

7.       Attorneys’ Fees. If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

 

8.       Conditionality. This Agreement is conditioned upon the consummation of
the Transaction, and will become null and void, and will have no effect
whatsoever, in the event the Transaction is not consummated for any reason by
the first anniversary of the date first stated above.

 

9.       Severability. The provisions of this Agreement are severable, and if
any part of it is found to be invalid or unenforceable, the other parts shall
remain fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.

 

10.       Modification; Counterparts; Facsimile/PDF Signatures. It is expressly
agreed that this Agreement shall be binding on any acquirer of or successor to
the Company, including Parent, and may not be altered, amended, modified, or
otherwise changed in any respect except by another written agreement that
specifically refers to this Agreement, executed by each of the parties to this
Agreement. This Agreement may be executed in any number of counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument. Execution of a facsimile or PDF copy shall have the
same force and effect as execution of an original, and a copy of a signature
will be equally admissible in any legal proceeding as if an original.

 

11.       Section 409A. The Company makes no representation about the tax
treatment or impact of any of the payment(s) or benefit(s) in this Agreement.
The intent of the parties is that the payment(s) and benefit(s) comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
in compliance with such intent. Neither the Company nor any of its affiliates or
successors (including Parent and Merger Sub), nor any of their current or former
officers, directors, employees or representatives shall have any liability to
you or otherwise have any obligation to gross-up or indemnify you or otherwise
hold you harmless from any taxes or penalties you may incur with respect to
Section 409A of the Code regarding any payment(s) or benefit(s) contemplated by
this Agreement.

 

12.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the choice
of law principles thereof.

 

13.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.

 

[Remainder of page intentionally left blank.]

 

5 

 

If you agree to abide by the terms outlined in this Agreement, please sign this
letter below and return it to me.

 

  Sincerely,         AdvancePierre Foods Holdings, Inc.                        
  By:           Linn Harson         General Counsel

 

 

 

READ, UNDERSTOOD AND AGREED

 

  Name (Sign)         Name (Print)  

 

 

Date:    

 

 

 



[Signature Page to Tax Reimbursement Agreement]

 



 